DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on January 20, 2022 was received. Claim 1 was amended and claim 6 was newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 20, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bricko et al. (US 7,140,555) in view of Gershtein et al. (US 2009/0133515) and Mayfield et al. (US 2004/0057795) on claims 1-5 are maintained. The rejections are restated below. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bricko et al. in view of Gershtein et al. and Mayfield et al.
Regarding claim 1: Bricko et al. discloses a line marker apparatus (2) which includes a self-propelled frame (4) having two sets of wheels (6, 8) each set sharing its own joint rotational axis which is 
Bricko et al. fails to explicitly disclose a navigation system, a position determination or that two of the wheels are individually operated driven wheels and that the other are non-driven. However, Gershtein et al. discloses a similar self-propelled spraying robot which includes a video camera (70) and mapping sensors, either of which can be considered a navigation system that controls the movement of an arm (82) with a spray nozzle (94) or a position determination that determines the predefined locations in which to travel in order to carry out a treatment, as well as two wheels (30a) on a common rotational axis each individually operated and driven by its own motor (24), and two other non-driven wheels (30b) (pars. 47-48, 54-63, 70-76, figures 1-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera and mapping system as taught by Gershtein et al. for the apparatus of Bricko et al. because it allows for the device to be operated remotely without user entry into the application area (pars. 24, 58), and it would have further been obvious for one of ordinary skill in the art to use two individually driven wheels on one end and non-driven wheels on the other as taught by Gershtein et al. in the apparatus of Bricko et al. because Gershtein et al. teaches that this is a common and functionally equivalent arrangement for a four wheeled self-propelled vehicle (pars. 47-48, 53-54, 60-61). Furthermore it would have been obvious for one of ordinary skill in the art to use caster wheels for the non-driven wheels (30b) because Bricko et al. discloses that any of the front or back wheels can be caster wheels (col. 3 lines 61-63). Caster wheels by definition are freely and independently rotatable about horizontal and vertical axes.

Regarding claim 2: Bricko et al. discloses that the line marking system includes a spray nozzle (16), pump (168) and reservoir (18) for holding paint (col. 4 lines 24-35), where the pump (168) is connected to the nozzle (16) by way of a number of hose conduits (c3, c4, c7), and the pump (168) connects to the reservoir (18) by way of another conduit (c1), where a hydraulic circuit (140) is provided with a number of valves that allow for flushing of the nozzle (16) and recirculation of the paint, which also agitates the paint in the reservoir (18) (col. 15 lines 13+, col. 16 lines 1-65, figures 23-24).
Regarding claim 3: Bricko et al. discloses that the hydraulic circuit (140) includes a spray nozzle control valve (178) which in its first position connects the pump (168) to the nozzle (16) conduit (c7) to allow paint to be sprayed, and in the second position blocks access to the nozzle conduit (c7), as well as an inlet valve (164) connected to the pressure end of the pump (168) by way of two conduits (c3, c5) and where this inlet valve (164) in one position blocks the return of the paint to the reservoir (18) and in the other position allows paint to return to the reservoir (18) (col. 15 lines 13+, col. 16 lines 1-65, figures 23-24).

Regarding claim 4: Bricko et al. discloses an inlet valve (162) which in one position connects the supply of paint from the reservoir (18) to the nozzle (16) from the pressure side of the pump (168) and blocks a connection from another conduit (c2) which connects to a water tank (156) and in a second position blocks the flow of paint to the pump (168) and therefore to the nozzle (16) and connects the conduit (c2) to the nozzle such that water can be supplied through the nozzle to flush it out (col. 15 lines 13+, col. 16 lines 1+, col. 17 lines 1-13, figures 23-24).
Regarding claim 5: Bricko et al. discloses that the valves (162, 164, 178) are controlled by the user, such that they are all manually operated. However, Bricko et al. does teach that the spray valve (178) can be operated by any suitable control mechanism (col. 15 lines 55-62). Therefore it would have been obvious for one ordinary skill in the art before the effective filing date of the claimed invention to automate control of the agitation valves (164, 178) such that they are controlled electrically by a control system because Bricko et al. teaches that any suitable control mechanism is sufficient and simple automation of manual processes is not considered to be a patentable advance (MPEP 2144.04).  
	Regarding claim 6: Bricko et al. discloses that the nozzle (16’) is provided with disc-shaped spray shields (48’) on either side of it in order to block the overspray and generate a controlled spray 
However, Bricko et al. does go on to disclose another fastening mechanism for a separate part of the apparatus which uses a rotating knob (128) to engage or disengage a screw, where a rotating knob can be considered an adjustment wheel (par. 80, figure 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a rotating knob for the bracket (76) screws of Bricko et al. such that the positions of the brackets (76) and therefore the spray shields (48’) can be adjusted by using said rotating knob because Bricko et al. teaches that a rotating knob is a well known element for the purpose of engaging or disengaging a screw, and simple substitution of one known element for another to obtain predictable results is not considered to be a patentable advance (MPEP 2143). 

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that none of the references teach non-driven wheels that are independently and freely rotatable around horizontal axes and rotatable about vertical axes, and further that Bricko et al. teaches spray shield screens but no adjustment wheel as required in claim 6.
In response:
	As discussed above Bricko et al. explicitly discloses that any of the wheels can be caster wheels (col. 3 lines 61-63), where caster wheels by definition are freely and independently rotatable about horizontal and vertical axes. Therefore the combination does indeed read on these claim limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        1/27/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717